Case 2:18-cv-03353-ADS-ARL Document 22 Filed 03/05/19 Page 1 of 2 PageID #: 366

                                                                                         FILED 
                                                                                         CLERK 
  UNITED STATES DISTRICT COURT                                                               
  EASTERN DISTRICT OF NEW YORK                                               10:41 am, Mar 05, 2019
                                                                                             
  --------------------------------------------------------X                      U.S. DISTRICT COURT 
  MEYER, SUOZZI, ENGLISH & KLEIN, P.C.,                                     EASTERN DISTRICT OF NEW YORK 
                                                                                 LONG ISLAND OFFICE 
                            Plaintiff,
                                                              REFERRAL ORDER
                   -against-                                  2:18-cv-03353 (ADS) (ARL)

  MATHEW K. HIGBEE, ESQ.,
  NICK YOUNGSON,
  RM MEDIA, LTD.,
  AND HIGBEE & ASSOCIATES,


                             Defendants.
  --------------------------------------------------------X

 SPATT, District Judge.

         On June 7, 2018, the Plaintiff filed the instant action against defendants Nicholas “Nick”

 Youngson, RM Media, Ltd., Mathew K. Higbee, Esq., and Higbee & Associates for a declaratory

 judgment and violations of N.Y. Gen. Bus. L. § 349.

         On February 20, 2019, the Clerk of the Court issued a Certificate of Default, pursuant to

 Rule 55(a) of the Federal Rules of Civil Procedure, against RM Media Ltd. and Nick Youngson.

         On March 4, 2019, the Plaintiff moved for a default judgment against RM Media Ltd. and

 Nick Youngson.

         The Court hereby refers this matter to United States Magistrate Judge Arlene R. Lindsay

 for a recommendation as to whether the motion for default judgment should be granted, and if so,

 what relief, if any, should be awarded. The Clerk of the Court is respectfully directed to note the

 referral.
Case 2:18-cv-03353-ADS-ARL Document 22 Filed 03/05/19 Page 2 of 2 PageID #: 367




 SO ORDERED.
 Dated: Central Islip, New York
 March 5, 2019

                                          ___/s/ Arthur D. Spatt_____
                                            ARTHUR D. SPATT
                                          United States District Judge
